NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604
                                                                *
                                    Submitted March 18, 2009
                                      Decided April 7, 2009

                                               Before

                                RICHARD A. POSNER, Circuit Judge

                                JOEL M. FLAUM, Circuit Judge              

                                  ANN CLAIRE WILLIAMS, Circuit Judge
                                  
     No. 08‐3076

     THOMAS M. McCARTHY,                          Appeal from the United States
         Plaintiff‐Appellant,                     District Court for the Western
                                                  District of Wisconsin.
             v.
                                                  No. 08‐cv‐381‐bbc
     THOMAS J. VILSACK,
     Secretary of Agriculture,                    Barbara B. Crabb,
     United States Department of                  Chief Judge.
     Agriculture,
            Defendant‐Appellee.

                                             O R D E R

       Thomas McCarthy appeals from the dismissal of his lawsuit against the United
States Department of Agriculture.  The district court construed his complaint as raising a


*

        The appellee was not served in the district court and is not participating in this appeal.
After examining the appellant’s brief and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the appellant’s brief and the record.  See FED. R. APP.
P. 34(a)(2).
  No. 08‐3076                                                                            2


 claim under the Age Discrimination in Employment Act, 29 U.S.C. §§ 621‐34, and dismissed
 for failure to exhaust administrative remedies.  We affirm the judgment but on a different
 ground.

          McCarthy worked for the USDA until June 2006.  By all appearances he resigned in
 exchange for a small cash settlement and the agency’s promise to stop an ongoing
 disciplinary proceeding and remove the accompanying accusations from his employment
 file.  But McCarthy says in his federal complaint that he feared being fired and settled the
 matter under “duress” to avoid jeopardizing his pension and health benefits.  He seeks
 reinstatement with back benefits and a clean employment file.

         The district court was uncertain how to interpret McCarthy’s lawsuit.  The complaint
 does not identify any legal basis for the relief sought, and though the word “discrimination”
 appears once in the document, McCarthy principally alleges that he resigned under duress
 arising from “hostile environments, failure to investigate abuses, soliciting others to say bad
 things about me, railroading,” and pressure to reduce staffing levels.  He does not say that
 the USDA forced him out because of his age or any other prohibited factor.  But McCarthy
 attached to his complaint a ruling from the Equal Employment Opportunity Commission;
 that decision mentions the ADEA, and thus the district court inferred that McCarthy meant
 to claim that he was constructively discharged because of his age.  The court reasoned,
 however, that the ADEA claim should be dismissed sua sponte because, according to the
 court, the complaint and its attachments evidence that McCarthy did not exhaust his
 administrative remedies.  McCarthy does not dispute the conclusion that his complaint
 arises under the ADEA, but he does object to the court’s exhaustion analysis.

         Before he brought his federal lawsuit, McCarthy had tried to regain his job by filing
 an action with the Merits System Protection Board.  The MSPB is empowered to hear
 disputes arising from a permanent removal from employment; a suspension greater than 14
 days; a reduction in grade or in pay; and a furlough of 30 days or less.  5 U.S.C. §§ 7512,
 7513(d); Perez v. Dep’t of Justice, 508 F.3d 1019, 1020 (Fed. Cir. 2007).  A federal employee
 aggrieved by a personnel action that is reviewable by the MSPB has two paths of redress if
 he attributes the employing agency’s decision, at least in part, to discriminatory animus. 
 One option is to file with the agency a “mixed case complaint”—an administrative
 complaint alleging prohibited employment discrimination “related to or stemming from an
 action that can be appealed to” the MSPB.  See 5 U.S.C. § 7702(a)(2); 29 C.F.R.
 § 1614.302(a)(1), (b); Seay v. Tenn. Valley Auth., 339 F.3d 454, 470 (6th Cir. 2003); Wells v.
 Shalala, 228 F.3d 1137, 1142‐43 (10th Cir. 2000).  The second option is to bypass the agency’s
 administrative process and file a “mixed case appeal” directly with the MSPB.  See 5 U.S.C.
 §§ 7513(d), 7702(a)(1); 5 C.F.R. §§ 1201.22(b)(1), 1201.151; 29 C.F.R. § 1614.302(a)(2), (b);
 Garcia v. Depʹt of Homeland Sec., 437 F.3d 1322, 1328 (Fed. Cir. 2006) (en banc); Chappell v.
 Chao, 388 F.3d 1373, 1375 (11th Cir. 2004).  If the MSPB reaches the merits of the case but
  No. 08‐3076                                                                              3


 issues an unfavorable ruling, the employee may file a civil action in the district court either
 with or without first petitioning the EEOC to review the MSPB’s determination that the
 personnel action did not result from unlawful discrimination.  See 5 U.S.C. § 7702(a)(3), (b);
 5 C.F.R. § 1201.157; Coffman v. Glickman, 328 F.3d 619, 622 (10th Cir. 2003).  If, however, the
 MSPB dismisses the mixed appeal on the ground that the personnel action is not one within
 its purview, then the employee’s only recourse is to appeal to the Federal Circuit.  See 5
 U.S.C. § 7703(b)(1); 28 U.S.C.A. § 1295(a)(9); Sloan v. West, 140 F.3d 1255, 1261‐62 (9th Cir.
 1998).  That is, the EEOC cannot review an MSPB decision that doesn’t resolve the merits of
 an employee’s claim of unlawful discrimination, nor can the employee file a civil complaint
 in district court; the discrimination claim will be extinguished unless the Federal Circuit
 reverses the MSPB’s jurisdictional dismissal.  See 5 U.S.C. § 7702(b)(3);  Burzynski v. Cohen,
 264 F.3d 611, 620 (6th Cir. 2001); MERIT SYSTEMS PROTECTION BOARD, RIGHTS AND REMEDIES
 § 8.04 (Law Journal Press 2009). 

         McCarthy took the second route.  In April 2007, almost 10 months after he executed
 the settlement, he filed a “mixed case appeal” with the MSPB alleging that he was
 pressured to resign in part due to his age.  An administrative judge recognized that the
 appeal was untimely but chose to dismiss not on that basis but on the ground that
 McCarthy had failed to make a colorable showing that his separation from the USDA was
 attributable to a personnel action that could be reviewed by the MSPB.  McCarthy v. Dep’t of
 Agric., 2007 WL 1838971, at *5  (Merit Sys. Prot. Bd. 2007).  Resignation is not a personnel
 action within the scope of the MSPB’s review, though constructive discharge is, see Shoaf v.
 Dep’t of Agric., 260 F.3d 1336, 1341 (Fed. Cir. 2001), and the administrative judge concluded
 that McCarthy’s appeal did not present a nonfrivolous allegation that his retirement
 constituted a constructive discharge.  McCarthy, 2007 WL 1838971, at *5.  The administrative
 judge thus dismissed the appeal as outside its jurisdiction, id., since a frivolous claim does
 not engage the jurisdiction of the MSPB, see Hagans v. Lavine, 415 U.S. 528, 536‐37 (1974);
 Goros v. County of Cook, 489 F.3d 857, 860 (7th Cir. 2007) (“Normally failure on the merits
 leads to judgment in defendantsʹ favor rather than to dismissal for lack of jurisdiction. . . .
 But some theories are such piffle that they fail even to make out claims arising under federal
 law, and these must be dismissed for want of jurisdiction.”); Buntrock v. SEC, 347 F.3d 995,
 997 (7th Cir. 2003); Burzynski, 264 F.3d at 620; Wall v. United States, 871 F.2d 1540, 1543 (10th
 Cir. 1989); Crowley Cutlery Co. v. United States, 849 F.2d 273, 276 (7th Cir. 1988).  That
 dismissal became the final decision of the MSPB when McCarthy’s request for review by the
 entire Board was denied.  McCarthy v. Dep’t of Agric., 107 M.S.P.R. 249 (2007).

        Because the MSPB did not reach the merits of his discrimination claim, McCarthy
 should have appealed to the Federal Circuit.  He did not.  Instead he asked the EEOC to
 review the MSPB’s decision.  The EEOC declined.  McCarthy v. Shafer, EEOC
 Doc. 0320080062, 2008 WL 2435804 (June 3, 2008).  The EEOC began by correctly
 acknowledging that it has jurisdiction to review MSPB rulings on claims of unlawful
  No. 08‐3076                                                                               4


 discrimination that are included in mixed case appeals.  Id. at *1; see 5 U.S.C. § 7702(b); 29
 C.F.R. §§ 1614.302(c)(2)(1),  1614.303.  But in this instance, said the EEOC, it lacked
 jurisdiction to review the MSPB decision because the administrative judge had dismissed
 McCarthy’s appeal as “untimely” without “addressing any matters within the
 Commission’s jurisdiction.”  McCarthy, 2008 WL 2435804, at *1.  At the end of this written
 decision, the EEOC advised McCarthy that the administrative process was over, and that
 within 30 days he could “file a civil action” in district court “based on the decision of the
 Merit Systems Protection Board.”  Id.

          The EEOC misread the MSPB’s decision, and its advice was wrong.  The
 administrative judge did not reject McCarthy’s appeal as untimely.  See 5 C.F.R. § 1201.12
 (authorizing administrative judge to waive filing deadline for MSPB appeals); Petric v. Office
 of Pers. Mgmt., 108 M.S.P.R. 342, 344‐45 (2008) (holding that, in cases where employee claims
 that his retirement was coerced, MSPB should address its jurisdiction before disposing of
 appeal on timeliness grounds); Shelton v. Dep’t of the Army, 99 M.S.P.R. 126, 132 (2005)
 (same).  The EEOC’s mistake is irrelevant, however, because it should not have been
 reviewing the MSPB’s decision at all.

         Every circuit that has spoken on the issue agrees that a federal employee who opts to
 take a mixed case appeal directly to the MSPB cannot file a discrimination lawsuit in district
 court if the MSPB dismisses the case on jurisdictional grounds.  See Harms v. Internal Revenue
 Serv., 321 F.3d 1001, 1007 (10th Cir. 2003); Burzynski, 264 F.3d at 620; Powell v. Dep’t of Def.,
 158 F.3d 597, 599 (D.C. Cir. 1998); Sloan, 140 F.3d at 1261‐62; Wall, 871 F.2d at 1543‐44;
 Ballentine v. Merit Sys. Prot. Bd., 738 F.2d 1244, 1247 (Fed.Cir. 1984).  Only the Federal Circuit
 has authority to review a decision, like the one made in McCarthy’s case, that the MSPB did
 not have jurisdiction to assess the validity of a challenged personnel action.  See 5 U.S.C.
 § 7703(b)(1); 28 U.S.C.A. § 1295(a)(9); Sloan, 140 F.3d at 1261‐62.  McCarthy’s claims were
 still under the purview of the MSPB and the Federal Circuit, so he could not take his claim
 of age discrimination to the district court.  See Richards v. Kiernan, 461 F.3d 880, 885 (7th Cir.
 2006); Paige v. Cisneros, 91 F.3d 40, 43 (7th Cir. 1996); Ayrault v. Pena, 60 F.3d 346, 348 (7th
 Cir. 1995).  If McCarthy had appealed the MSPB’s decision to the Federal Circuit, and if the
 Federal Circuit had overturned the initial determination that his complaint was frivolous
 and thus outside the MSPB’s jurisdiction, then the matter would have been remanded to the
 administrative judge for a full hearing on the merits of the discrimination claim.  See FED.
 CIR. R. 15(c); Wall, 871 F.2d at 1543.  And if the merits hearing did not go his way, McCarthy
 then could have filed a civil action under the ADEA.  On the other hand, if the Federal
 Circuit upholds a determination that a claim of constructive discharge was frivolous, then
 the employee cannot argue in district court that the adverse action was based on
 discrimination.  See Wall, 871 F.3d at 1543.  He can appeal the Federal Circuit’s ruling to the
 Supreme Court, but he cannot avoid the rulings of the MSPB or the Federal Circuit simply
  No. 08‐3076                                                                                  5


 by filing a civil suit in the district court.  See Richards, 461 F.3d at 885.  Accordingly, the
 district court properly dismissed McCarthy’s complaint.

                                                                                        AFFIRMED.